Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification:
Paragraph [0001] has been amended as follows—
[0001]     This application is a continuation of U.S. Application No. 16/827,322, filed on March 23, 2020, entitled “PROCESS FOR PRODUCING SPHEROIDIZED POWDER FROM FEEDSTOCK MATERIALS,” now U.S. Patent No. 11,273,322, issued March 15, 2022, which is a continuation of U.S. Application No. 16/446,445 filed on June 19, 2019, entitled “PROCESS FOR PRODUCING SPHEROIDIZED POWDER FROM FEEDSTOCK MATERIALS,” now U.S. Patent No. 10,639,712, issued May 5, 2020, which claims the priority benefit of U.S. Provisional Patent Application Ser. No. 62/687,109 entitled “Methods for Producing Spheroidized Powder From a Dehydrogenated or Non-Hydrogenated Feed Material,’ filed on June 19, 2018, U.S. Provisional Patent Application Ser. No. 62/687,094 entitled “Process for Recycling Used Powder to Produce Spheroidized Powder,” filed on June 19, 2018, and U.S. Provisional Patent Application Ser. No. 62/687,079 entitled “Process for Reusing Scrap Metal or Used Metal Parts for Producing Spheroidized Powder,” filed on June 19, 2018, the contents of each of which are hereby incorporated by reference in their entireties.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) None of the prior art of record discloses or suggests a method that includes providing a copper or copper alloy feedstock comprising metallic particles and applying a microwave plasma process to the particles to form spheroidized powder comprising at least two regions, each region having a different microstructure, in a manner as defined in claim 7 as amended.
B) The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,639,712 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This obviates any potential conflict between the present claims and those of the ‘712 patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 21, 2022